Case 9:20-cv-81032-DMM Document 14 Entered on FLSD Docket 11/13/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                  CASE NO. 9:20-cv-81032-DMM

  LEE MITCHELL JOHNSON,

                 Plaintiff,

  vs

  CORRECTIONS DEPUTY J. LINDOR,

              Defendant.
  __________________________________/

                        DEFENDANT LINDOR’S ANSWER/DEFENSES

         The Defendant LINDOR, by and through his undersigned attorneys, files this his

  Answer/Defenses to the Complaint [DE 1] in this action as follows:

         I. The Parties to This Complaint

                 A. The Plaintiff(s)-Without knowledge as to Plaintiff’s current place of incarceration.

                 B. The Defendant(s) - Admitted only that J. Lindor, who is a corrections deputy

  working at the Palm Beach County Jail is named in this action as a Defendant. All other allegations

  are denied.

         II. Basis for Jurisdiction - Admitted for jurisdictional purposes only. All other allegations

         are denied and strict proof thereof is demanded.

         III. Prisoner Status - Without knowledge and therefore denied.

         IV. Statement of Claim - All allegations contained herein are denied and strict proof thereof

  is demanded.



                                                   1
Case 9:20-cv-81032-DMM Document 14 Entered on FLSD Docket 11/13/2020 Page 2 of 5




         V. Injuries - Admitted only that Plaintiff has sustained no injuries.

         VI. Relief - Denied as to Plaintiff’s entitlement to damages in this case.

         VII. Exhaustion of Administrative Remedies Administrative Procedures -

                 A.      Denied.

                 B.      Admitted.

                 C.      Denied as phrased and strict proof thereof is demanded.

                 D.      Denied as phrased and strict proof thereof is demanded.

                 E.      Denied as phrased and strict proof thereof is demanded.

                 F.      No response needed.

                 G.      Denied and strict proof thereof is demanded.

         VIII. Previous Lawsuits - Without knowledge and therefore denied.

         IX. Certification and Closing - No response needed.

                                            General Denial

         Any and all allegations to which a specific response has not previously been provided is

  herein denied and strict proof thereof is demanded.

                                             DEFENSES

         1.      As a first Defense, the Defendant pursuant to Rule 12(b)(6) of the Federal Rules of

  Civil Procedure would assert that Plaintiff has failed to make sufficient allegation of ultimate fact

  from which it can be determined that a claim for relief has been stated.

         2.      As a further and separate Defense, the Defendant would assert that any and all injuries

  or damages allegedly suffered by Plaintiff were caused by reason of Plaintiff's negligence and/or

  wrongful acts and/or misconduct.


                                                   2
Case 9:20-cv-81032-DMM Document 14 Entered on FLSD Docket 11/13/2020 Page 3 of 5




         3.      As a further and separate Defense, the Defendant would assert that any and all injuries

  or damages allegedly suffered by Plaintiff were caused in whole or in part by reason of the wrongful

  acts of others over which these Defendant have no control or responsibility for control.

         4.      As a further and separate Defense, the Defendant would assert that he is immune from

  any and all liability through application of the concept of qualified immunity, as he, at no time,

  committed any act in derogation of Plaintiff's civil rights of which a reasonable corrections officer

  would have had knowledge and, at all times, otherwise acted in good faith relying upon existing

  statutes, policies and procedures as authority for hid actions.

         5.      As a further and separate Defense, the Defendant would assert that any and all actions

  he took were taken:

                 a.      without malice;

                 b.      with probable cause;

                 c.      in pursuit of lawful and legal duties.

         6.      As a further and separate Defense, the Defendant, to the extent he is named in his

  official capacity, would assert that there existed no custom, policy, practice or procedure that

  provided the moving force or cause of any alleged violation of Plaintiff's constitutional rights.

         7.      As a further and separate Defense, to the extent that the Plaintiff's complaint can be

  read as making allegations against this Defendant in his official capacity, the Defendant hereby

  moves to strike Plaintiff's demand for punitive damages pursuant to Newport, et al., v. Fact Concerts,

  Inc. et al.,, 453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981) and Florida Statute §768.28(5).

         8.      As a further and separate Defense, the Defendant would assert that he is entitled to

  a set off for any collateral sources of compensation for Plaintiff’s alleged injuries and/or damages.


                                                    3
Case 9:20-cv-81032-DMM Document 14 Entered on FLSD Docket 11/13/2020 Page 4 of 5




         9.    As a further and separate Defense, the Defendant would assert that the Plaintiff has

  failed to adequately exhaust his administrative remedies as required by the Prison Litigation Reform

  Act of 1995 (PLRA).

                                 DEMAND FOR TRIAL BY JURY

         The Defendant, J. LINDOR, hereby demands trial by jury on all issues so triable.



                                 s/ Summer M. Barranco
                                SUMMER M. BARRANCO, ESQUIRE
                                Fla. Bar No. 984663
                                PURDY, JOLLY, GIUFFREDA, BARRANCO & JISA, P.A.
                                2455 E. Sunrise Boulevard, Suite 1216
                                Fort Lauderdale, Florida 33304
                                Telephone:     (954) 462-3200
                                Facsimile:     (954) 462-3861
                                E-mail: summer@purdylaw.com
                                       melissa@purdylaw.com
                                Attorney for Defendant Lindor




                                                   4
Case 9:20-cv-81032-DMM Document 14 Entered on FLSD Docket 11/13/2020 Page 5 of 5




                                       Certificate of Service

           I HEREBY CERTIFY that a copy of the foregoing has been furnished by U.S. Mail to LEE
  MITCHELL JOHNSON, Pro Se Plaintiff, Inmate No. 0384240, c/o Palm Beach County Jail,
  Inmate Mail/Parcels, P.O. Box 24716, West Palm Beach, Florida 33416 and that I have electronically
  filed a copy of the forgoing with the Clerk of the Court by using the CM/ECF system this 13th day
  of November, 2020.



                                 s/ Summer M. Barranco
                                SUMMER M. BARRANCO, ESQUIRE
                                Fla. Bar No. 984663
                                PURDY, JOLLY, GIUFFREDA, BARRANCO & JISA, P.A.
                                2455 E. Sunrise Boulevard, Suite 1216
                                Fort Lauderdale, Florida 33304
                                Telephone:     (954) 462-3200
                                Facsimile:     (954) 462-3861
                                E-mail: summer@purdylaw.com
                                        melissa@purdylaw.com
                                Attorney for Defendant Lindor




                                                  5
